Citation Nr: 9914561	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-44 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected history of hepatitis B, for the period of 
November 2, 1993 to January 30, 1997. 

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected history of hepatitis B from January 30, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to November 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
it had previously determined that the veteran had also raised 
the issue of entitlement to service connection for tinnitus, 
and referred this matter back to the regional office (RO) in 
the May 1997 remand for appropriate action.  Since there is 
no indication in the record that any action was taken in this 
regard, the Board again refers this issue to the RO for 
appropriate disposition.

The Board further notes that since the Board's remand, the 
veteran's service representative has confirmed the filing of 
a timely notice of disagreement with the initial rating of 
the veteran's hepatitis B, and that this matter has therefore 
been included with those subjects that are currently ready 
for appellate review.  In light of the RO's subsequent 
December 1998 decision to establish a "staged" rating for 
this disability of 10 percent for the period of November 2, 
1993 to January 30, 1997, and a 30 percent evaluation from 
January 30, 1997, the Board has bifurcated the issue on 
appeal to comport with this determination.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board also notes that the 
record reveals that the RO made a reasonable effort to afford 
the veteran with the audiological examination requested in 
the Board's May 1997 remand, and that the veteran failed to 
report without explanation and without submitting any 
additional relevant medical evidence.  Consequently, the 
Board finds that the issue of entitlement to service 
connection for bilateral hearing loss is also ready for 
appellate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was shown in service; evidence of 
bilateral hearing loss disability in either ear sufficient to 
establish service connection has not been submitted.

2.  During the period of November 2, 1993 to January 30, 
1997, history of hepatitis B was manifested by mild 
gastrointestinal (GI) disturbance in an unexceptional 
disability picture.

3.  After January 30, 1997, service-connected history of 
hepatitis B was manifested by symptoms in an unexceptional 
disability picture that did not more nearly approximate 
moderate liver damage and disabling recurrent episodes of GI 
disturbance, fatigue, and mental depression, or moderately 
severe cirrhosis of the liver.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for a "staged" rating in excess 
of 10 percent for the period of November 2, 1993 to January 
30, 1997, for service-connected history of hepatitis B, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.114, Diagnostic Codes 7312, 7345 (1998); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  A rating in excess of 30 percent for service-connected 
hepatitis B after January 30, 1997 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Codes 7312, 7345.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

Background

As was noted previously, the Board finds that pursuant to the 
Board's remand of May 1997, the RO made a reasonable effort 
to provide the veteran with a new audiological examination, 
and that the veteran failed to report for his scheduled 
examination without explanation.  It is also noted that the 
veteran did not submit any evidence of recent relevant 
examination or treatment.  Thus, the Board finds that further 
remand is not warranted.  As the Board has ultimately found 
that the appellant has not met the initial burden of 
submitting a well-grounded claim, no further duty to assist 
the appellant in this claim has arisen.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran's service medical records reflect that re-
enlistment physical examination in November 1979 revealed a 
hearing threshold of 35 decibels at 6000 Hertz in the left 
ear.  In February 1982, the veteran indicated that he had not 
noticed that he had any difficulty hearing, although he did 
note that he had been exposed to shipboard gunfire and had 
worked in a noisy environment for the previous 48 months.  He 
also noted that he wore hearing protection devices when 
available.  A March 1982 service audiogram reportedly 
revealed a hearing threshold on the left of 25 decibels at 
1000 Hertz.  A May 1983 audiogram revealed hearing thresholds 
of 25, 25, 30, and 25 decibels at 1000, 2000, 3000, and 4000 
Hertz, on the right, and 25, 30, 25 and 25 decibels at 1000, 
2000, 3000, and 4000 Hertz, on the left.

Thereafter, a service audiogram in November 1985 revealed 
hearing thresholds of 25, 25, 30, 25, and 30 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, on the left, and a 
threshold of 25 decibels at 2000, 3000, and 4000 Hertz, on 
the right.  Service physical examination in July 1986 
revealed hearing thresholds of 30, 35, 30, and 25 decibels at 
1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and a hearing threshold of 25 at 2000, 3000, and 4000 
Hertz on the left.  

An August 1989 service audiogram revealed hearing thresholds 
of 30, 30, 30, 25, 25, and 25 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, on the right, and thresholds of 
25 decibels at 500, 2000, 3000 and 6000 Hertz, on the left.

Annual service examination in October 1990 indicated hearing 
thresholds of 25, 25, 30, and 30 decibels at 1000, 2000, 
3000, and 4000 Hertz in the left ear.  An October 1990 
physical examination questionnaire reveals that the veteran 
denied a history of hearing loss or ringing in the ears.

Separation examination in September 1993 revealed hearing 
thresholds of 25, 30, and 30 decibels at 2000, 3000, and 4000 
Hertz on the right, and thresholds of 25, 35, 30, 35, 25, and 
25 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the left.  A September 1993 physical 
examination questionnaire reveals that the veteran again 
denied a history of hearing loss or ringing in the ears.

On the authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear and pure tone threshold averages were 
noted to be 21 decibels on the right and 24 decibels on the 
left.  The veteran reported decreased hearing since 1984 and 
that the level of his hearing loss in each ear was about the 
same.  He also reported constant bilateral tinnitus.  He 
further related a history of exposure to excessive noise in 
the military for a period of 15 years when he worked around 
aircraft with the use of ear protection.  The most recent 
hearing test had been in September 1993, in California.  The 
results of this audiological examination were summarized as 
revealing that hearing was within normal limits, and the 
thresholds were believed to represent true organic acuity 
bilaterally.

At the veteran's personal hearing in July 1998, the veteran 
acknowledged that he had failed to report for a previously 
scheduled audiological examination, but now indicated that he 
was willing to report for another one (transcript (T.) at pp. 
1, 7).

A VA computer generated document, dated in September 1998, 
reflects that the veteran failed to report for an 
audiological examination on September 15, 1998.


Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during service or an applicable presumption period; (b) 
evidence showing post-service continuity of nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, supra.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Ibid.  

The Board has reviewed the record as to this claim, and first 
notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that he experienced an 
injury that had some affect on his hearing in service.  This 
evidence may be sufficient to satisfy the second element of a 
well-grounded claim.  The record does not demonstrate, 
however, that the veteran has met his burden as to the other 
two elements of a well-grounded claim.

First, it is recognized that the veteran was first shown to 
have hearing thresholds in excess of 20 decibels in each ear 
prior to service separation.  See Hensley v. Brown, supra.  
However, VA then attempted to determine whether the veteran's 
hearing acuity satisfied the hearing loss disability criteria 
of 38 C.F.R. § 3.385 by way of the VA audiological 
examination in December 1993.  No hearing loss disability was 
shown.  38 C.F.R. § 3.385.  Under the case law, it is clear 
that a fundamental element of a well-grounded claim is 
competent evidence of "current disability" (medical 
diagnosis).  Rabideau v. Derwinski, supra; Brammer v. 
Derwinski, supra.  The Board further finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  
38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case and therefore element one is not satisfied.

Alternatively, this claim is also not well grounded due to 
the lack of evidence to satisfy element three, a nexus 
between any current bilateral hearing loss and disease or 
injury in service, or to a period of one year following 
service.  The only evidence advanced to support the existence 
of this element of a well-grounded claim on the facts of this 
case is the evidentiary assertions of the veteran first 
advanced after service.  See Caluza v. Brown, supra.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran has had no medical training, his assertion 
that bilateral hearing loss is related to certain symptoms 
the veteran experienced in service, carries no weight.  See 
Espiritu v. Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence which offers an etiology for any bilateral hearing 
loss, and where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.

There is no competent evidence to show the presence of any 
organic nerve damage to the ears within the one year 
presumptive period post service.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the record as it now stands really contains no 
competent medical evidence providing a link between any 
current hearing loss and the veteran's period of service.  In 
this regard, the analysis set forth by the Court in Savage 
concerning when lay evidentiary assertions can well ground a 
claim on the basis of chronicity or continuity of symptoms 
would appear to the Board to clearly indicate that, while the 
appellant is competent to describe manifestations, he is not 
competent to causally link those manifestations of an 
underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  A hearing 
loss for VA compensation purposes is defined in terms of 
decibel losses demonstrated by audiometric testing, and thus 
this disability could not be established by lay testimony.  
Thus, the veteran's claim is clearly not well grounded in 
that it lacks the requisite medical evidence to establish 
current disability and/or the requisite medical evidence to 
establish "nexus" between current disability and service.  
Caluza v. Brown, supra.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for bilateral hearing loss, the appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  The RO's adjudication of the claim does 
not constitute prejudicial error.  Grottveit, 5 Vet. App. at 
93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).


II.  History of Hepatitis B

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Under the criteria of Diagnostic Code 7312, entitled "Liver, 
cirrhosis of," a 30 percent disability rating is warranted 
where the condition is moderate with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent rating is warranted where 
there are moderately severe symptoms with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  A 70 
percent rating is warranted for severe cirrhosis with ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms and impaired health.  
A 100 percent rating is appropriate where the cirrhosis is 
pronounced with aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  38 C.F.R. § 4.114.

Under the criteria of Diagnostic Code 7313, entitled "Liver, 
abscess of, residuals of," moderate symptoms are assigned a 
20 percent rating.  Severe symptoms warrant a 30 percent 
rating.  38 C.F.R. § 4.114.

The veteran's service-connected liver disability is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, entitled "Hepatitis, infectious."  
Under this Code, a noncompensable disability rating is 
warranted where the hepatitis is healed and nonsymptomatic 
and a 10 percent rating is appropriate with demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
rating is appropriate where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
rating is warranted for marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.14 (1998), the evaluation of the same 
disability under various diagnoses is to be avoided.  
Moreover, the rating schedule specifically directs that 
ratings under Codes 7301 to 7329 inclusive, 7331, 7342 and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that represents the predominate disability.  38 C.F.R. § 
4.114 (1998).

The history of this disability shows that the veteran was 
originally granted service connection for history of 
hepatitis B and assigned a noncompensable evaluation by a 
rating decision in June 1996, effective November 30, 1993, 
based on service medical records and a private medical report 
from Dr. D., dated in January 1996.  Service medical records 
were found to show that there was a diagnosis of chronic 
hepatitis during service.  The medical statement from Dr. D. 
was noted to indicate that the veteran's chemistry profile 
was negative except that his serum glutamic oxaloacetic 
transaminase (SGOT) was 82.  Dr. D. went on to noted that the 
veteran had a history of positive hepatitis B and that he 
believed that the veteran might have some element of low 
grade chronic active hepatitis at this time.  A 
noncompensable evaluation was assigned for a healed, 
nonsymptomatic condition under Diagnostic Code 7345.

An August 1996 private laboratory report from N. Clinic 
reflects relevant elevated laboratory results.

A private consultation report from Dr. R., dated January 27, 
1997, reflects that the veteran was told that he had an 
enlarged liver and that he wanted a second opinion.  The 
veteran reported frequent nausea and intermittent dysphagia.  
Physical examination of the abdomen was unremarkable.  The 
impression included history of hepatomegaly and need to rule 
out hepatitis or hemochromatosis, etc.

A private ultrasound report with respect to the upper 
abdomen, dated January 30, 1997, noted the veteran's 
complaints of upper quadrant abdominal pain, possible 
enlargement of the liver, and a history of hepatitis B.  The 
study was interpreted to reveal that the veteran's liver was 
mildly enlarged and measured 20.2 centimeters in length.  
There was diffuse fatty tissue.  The impression included 
enlargement of the liver with fatty infiltrations, borderline 
enlargement of the spleen.

A March 1997 discharge summary from D. C. H. R. Medical 
Center reflects that the veteran was admitted at this time 
for evaluation of abnormal liver function studies.  At this 
time, the veteran underwent a liver biopsy that was 
interpreted to show Laennec cirrhosis.

Further consultation with Dr. R. in March 1997 revealed that 
a recent liver biopsy was determined to be consistent with 
cirrhosis and that there was no area of significant 
inflammation.  Dr. R. again noted the veteran's complaints of 
nausea and intermittent dysphagia.  Physical examination was 
essentially unremarkable and an ultrasound done recently was 
noted to be negative.  The impression was cirrhosis of the 
liver most likely due to type B hepatitis with history of 
nausea and dysphagia.

A March 1997 medical statement from Dr. R. reflects his 
opinion that the veteran's cirrhosis of the liver was most 
likely due to hepatitis B and that this was a very serious 
condition and was expected to decrease his life expectancy.

D. C. H. R. Medical Center records from the end of March 1997 
reveal continuing GI complaints and the additional diagnosis 
of cirrhosis of the liver secondary to hepatitis B.

An August 1997 medical statement from Dr. R. reflects his 
opinion that the veteran had marked liver damage diagnosed by 
liver biopsy.  It was also noted that the veteran suffered 
from intermittent nausea and severe fatigue.

At his personal hearing in July 1998, the veteran testified 
that he had had a liver biopsy which was positive for 
cirrhosis (T. at p. 2).  The veteran further indicated that 
he would fatigue very easily and had to lay down three or 
four times a day (T. at p. 2).  The veteran had been told 
that he would eventually need to have a liver transplant (T. 
at p. 3).  He indicated that he continued to have a lot of GI 
problems but noted that they were helped with medication (T. 
at p. 3).  He also noted that he experienced intermittent 
pain on the right forward side and would have nausea on a 
regular basis (T. at p. 4).  The veteran also reported having 
bowel problems and sweats which were not considered to be a 
major problem (T. at p. 5).  

VA medical examination in September 1998 revealed that since 
1998, the veteran reported getting periodic examinations that 
showed continued elevated liver enzymes.  He also suffered 
from nausea and stomach cramps.  The examiner also noted the 
history of a liver biopsy that revealed cirrhosis of the 
liver.  The veteran's main complaints were indicated as 
persistent nausea and stomach cramps that would last anywhere 
from 45 minutes to 4 hours.  The veteran indicated that he 
suffered from the stomach cramps and nausea on a daily basis.  
He also was continually fatigued, weak, tired, and lacked 
energy.  Most of the pain was located in the abdomen and he 
reported abdominal cramps.  Physical examination revealed 
that the liver was not enlarged and that the veteran had the 
percutaneous stimulator in the right lower quadrant.  There 
was no evidence of edema of the legs and examination of the 
abdomen revealed negative findings.  The impression was 
hepatitis B.  A September 1998 ultrasound was interpreted to 
reveal a diffuse fatty liver and laboratory studies indicated 
elevated liver enzymes.

A hearing officer's decision in December 1998 assigned a 10 
percent evaluation for this disability from November 2, 1993 
to January 30, 1997, and a 30 percent evaluation from January 
30, 1997.


Analysis

The Board has reviewed the evidence of record and first notes 
that while the RO has evaluated the veteran's hepatitis B 
primarily under 38 C.F.R. § 4.114, Diagnostic Code 7345, in 
view of the finding of liver pathology which includes a 
diagnosis of cirrhosis of the liver in 1997, additional 
Diagnostic Codes warrant consideration.  As was noted 
previously, since December 1998, the veteran has been 
assigned a 10 percent evaluation for this disability from 
November 2, 1993 to January 30, 1997, and a rating of 30 
percent, from January 30, 1997.

First, with respect to the issue of entitlement to a 
"staged" rating in excess of 10 percent for the period of 
November 2, 1993 to January 30, 1997, the Board finds that in 
order to warrant a higher evaluation for this period, the 
manifestations of the veteran's service-connected liver 
disability would have had to be productive of at least 
moderate residuals of abscess of the liver for a 20 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7313, 
moderate cirrhosis for a 30 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7312, or symptoms 
justifying a 30 percent evaluation for infectious hepatitis 
under 38 C.F.R. § 4.114, Diagnostic Code 7345.  As there was 
no diagnosis of record as to cirrhosis or abscess of the 
liver during this time period, the Board finds that the 
rating criteria under Diagnostic Codes 7312 and 7313 would 
not be applicable.  In this regard, while the veteran may 
contend that his symptoms of liver damage were compatible 
with a diagnosis of cirrhosis or liver abscess prior to 
January 30, 1997, the Board finds that lay statements or 
testimony as to liver disability is not competent for the 
purposes of showing that there was cirrhosis of the liver or 
liver abscess prior to January 30, 1997.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Even if there was a 
diagnosis of such disability prior to January 30, 1997, the 
veteran's lay assertions would not be sufficient to show that 
the damage to the veteran's liver during this period was 
representative of moderate liver damage under Diagnostic Code 
7312.  

Similarly, there is also no basis for a rating in excess of 
10 percent prior to January 30, 1997 under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, which provides a 30 percent evaluation 
for minimal liver damage with associated fatigue, anxiety, 
and GI disturbance of lesser degree and frequency but 
necessitating dietary restriction or other therapeutic 
measures.  While the January 1996 private medical report from 
Dr. D., indicates elevated SGOT of 82, that the veteran had a 
history of positive hepatitis B, and that he believed that 
the veteran might have some element of low grade chronic 
active hepatitis at this time, these findings do not rise to 
the level of minimal liver damage and other symptoms 
necessary for a 30 percent or higher evaluation under this 
Diagnostic Code.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim 
for a "staged" rating in excess of 10 percent for the 
period of November 2, 1993 to January 30, 1997.

With respect to entitlement to an evaluation in excess of 30 
percent from January 30, 1997, the Board observes that 
following the finding of a mildly enlarged liver and initial 
diagnosis of cirrhosis of the liver in January 1997, there 
have been additional consultations and treatment for the 
veteran's liver disability.  More specifically, consultation 
with Dr. R. in March 1997 revealed that a recent liver biopsy 
was determined to be consistent with cirrhosis and that there 
was no area of significant inflammation.  Physical 
examination was essentially unremarkable and an ultrasound 
done recently was noted to be negative.  The impression was 
cirrhosis of the liver most likely due to type B hepatitis 
with history of nausea and dysphagia.

A March 1997 medical statement from Dr. R. reflects his 
opinion that the veteran's cirrhosis of the liver was most 
likely due to hepatitis B and that this was a very serious 
condition.  D. C. H. R. Medical Center records from the end 
of March 1997 reveal continuing GI complaints and the 
additional diagnosis of cirrhosis of the liver secondary to 
hepatitis B.  An August 1997 medical statement from Dr. R. 
reflects his opinion that the veteran had marked liver damage 
diagnosed by liver biopsy.  It was also noted that the 
veteran suffered from intermittent nausea and severe fatigue.  

September 1998 VA medical examination revealed that the 
veteran complained of stomach cramps and nausea on a daily 
basis.  He also was continually fatigued, weak, tired, and 
lacked energy.  Most of the pain was located in the abdomen 
and he reported abdominal cramps.  Physical examination 
revealed that the liver was not enlarged.  There was no 
evidence of edema of the legs and examination of the abdomen 
revealed negative findings.  The impression was hepatitis B.  
A September 1998 ultrasound was interpreted to reveal a 
diffuse fatty liver and laboratory studies indicated elevated 
liver enzymes.

Thus, the Board notes that since the diagnosis of cirrhosis 
of the liver in January 1997, the veteran has complained of 
continuing nausea, cramps, abdominal pain and fatigue, and 
that while evaluation had originally revealed a mildly 
enlarged liver with diffuse fatty infiltration, the most 
recent evaluation of record by the VA does not reflect an 
enlarged liver.  As the veteran has already been evaluated at 
30 percent from January 30, 1997, the Board notes that 
Diagnostic Code 7313 would not afford any basis for an 
increased rating since a 30 percent rating is the highest 
rating available under this Diagnostic Code.  The next 
highest rating of 50 percent under Diagnostic Code 7312 
(cirrhosis of the liver) would require that the liver be 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  
However, while there was a private diagnosis which described 
the veteran's liver damage as "marked," initial diagnostic 
evaluation disclosed mild liver enlargement, and there were 
no concurrent findings of abdominal distention due to earl 
ascites or muscle wasting.  In addition, the Board notes that 
the recent VA medical examination noted that the liver was 
not enlarged.  Clearly, the veteran's symptoms associated 
with his liver disability since January 30, 1997 have not 
been productive of the type of severe or pronounced 
disability warranted for a 70 or 100 percent evaluation under 
this Diagnostic Code.  Consequently, the Board does not find 
that the veteran's manifestations of liver disability warrant 
an evaluation in excess of 30 percent from January 30, 1997 
under 38 C.F.R. § 4.114, Diagnostic Code 7312.

As for Diagnostic Code 7345, the Board notes that the next 
highest rating of 60 percent is provided for infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of GI disturbance, fatigue, and mental depression.  
However, while the Board recognizes that the veteran has 
continually experienced GI complaints which may arguably be 
consistent with recurrent episodes of GI disturbance, fatigue 
and mental depression, the objective findings as to liver 
damage have not and do not currently more nearly approximate 
the moderate liver damage required for a 60 percent 
evaluation.  The Board further finds that for the same 
reason, a 100 percent evaluation is not warranted for this 
disability under Diagnostic Code 7345, as there has been no 
showing of marked liver damage.  While there was a private 
diagnosis of "marked" liver damage in August 1997, this 
opinion was not supported by concurrent objective evidence of 
marked damage, and is inconsistent with earlier diagnostic 
evidence of mild enlargement, and more recent diagnostic 
evidence of no enlargement.  Therefore, the Board finds that 
a rating in excess of 30 percent is not warranted for the 
veteran's history of hepatitis B, since January 30, 1997.  

The Board also does not find that the veteran is entitled to 
an evaluation in excess of 10 percent for the period of 
November 2, 1993 to January 30, 1997, or in excess of 30 
percent since January 30, 1997, for history of hepatitis 
under 38 C.F.R. § 3.321.  The Board cannot conclude that the 
disability picture as to this disability during these time 
frames was or is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  While the record does 
reflect consultations for GU complaints at regular intervals, 
there has been no recent or frequent hospitalization for this 
disability.  In summary, the Board finds that the record does 
not indicate an exceptional or unusual disability picture so 
as to warrant an extraschedular rating, and that 
consequently, a higher rating on an extraschedular basis for 
this disability either before or after January 30, 1997 is 
not warranted.

The Board notes that the above determinations are based not 
only upon the current level of disability produced by this 
disability, but on the level of disability from November 2, 
1993, the effective date of the grant of service connection 
by the RO.  See Fenderson v. West, supra.  Should the 
severity of this disability increase in the future, the 
veteran may apply for an increased rating.


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

An evaluation in excess of the 10 percent ("staged") rating 
for history of hepatitis B for the period of November 2, 1993 
to January 30, 1997, is denied.  An evaluation in excess of 
30 percent for history of hepatitis B since January 30, 1997, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

